[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE SPECIAL DEFENSE AS TO COUNTERCLAIM
A special defense is the pleading used where a defendant does not seek to prove facts showing that the allegations of the plaintiff's complaint are untrue, but instead seeks to prove "[f]acts which are consistent with such statements, but show, notwithstanding that he has no cause of action." P.B. 164.
The plaintiff has filed the following special defense:
CT Page 9832 "The counterclaim of the defendant, Maria Torrado, fails to state a claim upon which relief can be granted."
This pleading fails to plead any facts at all much less the kind of facts required by the rules of practice. It is a legally deficient pleading because of its lack of factual assertions consistent with the allegations of the counterclaim but showing that notwithstanding the counterclaim's allegations there is no cause of action.
The plaintiff Aetna urges that Provisions of Practice Book 251 does not permit the filing of this Motion to Strike because the case has appeared on a dormant list and consequently that rule restricts the defendant to filing an answer as the responsive pleading. However, that very rule permits a court to order otherwise. Such an "otherwise" order is appropriate here.
The counterclaiming defendant's Motion to Strike is granted.
FLYNN, J.